Case 2:18-cv-17135-KM-JBC Document 11 Filed 10/24/19 Page 1 of 1 PageID: 41



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   ERVIN R. CAYAX, et al
               Plaintiffs,                      Civil Action No. 18-17135 (KM)

   V.
                                                ORDER OF DISMISSAL
   KIA MOTORS AMERICA, INC.,
   et al
             Defendants.



        A Notice of Call for Dismissal   was   filed on October 4, 2019 (ECF No.
 10) pursuant to Federal Rules Civil Procedure Rule 41.1(a),
        IT IS on this 24” day of October, 2019,
        ORDERED that the above captioned action is dismissed in
 accordance with Federal Rules of Civil Procedure Rule 41.1(a) and the
 inherent authority of this Court to manage its docket.

                                                                 I!
                                                    I
                                                    A                 /
                                                  KEVIN MCNULTY
                                                  U.S. District Judge
